Citation Nr: 1537629	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-28 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a low back disability.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1976 to February 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In August 2012, a hearing was held before a Decision Review Officer (DRO) at the RO, and in March 2013, a Travel Board hearing was held before the undersigned.  Transcripts of the hearings are in the Veteran's record.  In April 2014, the case was remanded for additional development.   


FINDING OF FACT

In April 2014 (pursuant to the Board's remand instructions), the Veteran was asked to provide identifying information and the releases needed to secure pertinent outstanding evidence necessary to adjudicate his claim of service connection for a low back disability; more than a year has lapsed since that request; he has not provided such releases.  


CONCLUSION OF LAW

By failing to submit requested identifying information and releases for critical evidence needed to properly adjudicate his claim of service connection for a low back disability, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158(a) (2015).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

A review of the record found that the Veteran was not provided VCAA-compliant notice prior to the initial adjudication of this claim.  However, the Board finds that he is not prejudiced by such notice defect.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court in essence held that - except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  The Veteran's February 2011 statement and August 2012 DRO hearing testimony reflect that he is aware of what evidence is needed to substantiate the claim.  Furthermore, at the hearing before the undersigned he was advised of what remains needed to substantiate his claim.   The claim was thereafter readjudicated (after he had opportunity to respond).  He has not alleged prejudice from a notice deficiency.  Hence, the Board finds that there is no prejudice to the Veteran from a notice defect in this matter.  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the March 2013 hearing, the undersigned discussed the evidence that is needed to substantiate the claim of service connection for a low back disability and identified evidence that could be submitted.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  A letter dated in April 2014 asked the Veteran to provide releases for VA to obtain private records related to treatment for low back pain in 1991 and February 2001; although he submitted records of his treatment in February 2001, he has not provided VA with a release to obtain his private treatment records from 1991.  He was afforded a VA examination in July 2014, and VA addendum opinions were obtained in December 2014 and February 2015.  The VA examination reports appear facially adequate for rating purposes.  However, inasmuch as an accurate and complete history of the back disability is not reflected by the current record and cannot be discerned without the records sought on remand, which the Veteran has not authorized VA to secure (and also additional records pertaining to another intercurrent injury in 1994), the opinions are based on an incomplete factual record (and are inadequate for rating purposes).  As the Veteran has declined to provide releases for records which would flesh out the history of the current back disability, development for further examination/medical opinion is not indicated.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Where the evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).  
The Board's April 2014 remand noted that complete records of private treatment the Veteran received for complaints of low back pain in March and May 1991 are outstanding and that such evidence is pertinent (and perhaps critical), and must be secured.  In an April 2014 letter the Agency of Original Jurisdiction (AOJ) sent the Veteran a letter requesting that he identify all sources of evaluation or treatment he received for his low back disability; he did not respond affirmatively to that request (although he submitted additional private treatment records for treatment he has received since 2001).  [The record reflects that the Veteran also received low back treatment for another intercurrent postservice injury in 1994, complete records of which likewise have not been provided, identified, or sought.]   The multiple postservice back injuries (records of which are unavailable for review in this matter) cloud the disability picture of the Veteran's current back disability to an extent that renders proper adjudication of the instant claim simply not possible.  

The critical facts at this stage are clear.  The Veteran has not provided the releases necessary for VA to secure critical evidence pertaining to his claim seeking service connection for a low back disability.  The evidence shows that the Veteran has been treated for multiple postservice work-related low back injuries.  Complete records of evaluation and/or treatment pertaining to the postservice back injuries would be expected to support or refute allegations of postservice continuity of manifestations and possibly contain information material to determining the etiology of the claimed disability.  That the Veteran has chosen not to cooperate by identifying (and providing releases for VA to secure records from) the providers of evaluations/treatment he received for the postservice low back injuries suggests that they do not support his claim.  The Board finds that his failure to cooperate with VA's efforts to secure critical evidence in this matter frustrates VA's attempts to ascertain the true complete history of the claimed disability.  The Board is presented with a less than complete disability picture, made so by the Veteran's failure to cooperate.  In such circumstances proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the AOJ requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the AOJ is required, by VA regulations, to consider the claim abandoned) (emphasis added).  Notably, more recently the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

Hence, the Board has no recourse but to conclude that the Veteran has abandoned this claim (and the appeal in this matter).  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claim seeking service connection for a low back disability is abandoned, there is no allegation of error in fact or law for appellate consideration in the matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  


ORDER

The appeal seeking service connection for a low back disability is dismissed.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


